FILED
                                                                                      Jul 23, 2019
                                                                                     03:17 PM(CT)
                                                                                   TENNESSEE COURT OF
                                                                                  WORKERS' COMPENSATION
                                                                                         CLAIMS




            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                          AT MURFREESBORO

MARGARET KING,                            )
       Employee,                          )       Docket No. 2 01 S-~ fi__J0005
                                          )
v.                                        )       State File No. 7'65-2116
                                          )
VANDERBILT UNIVERSITY                     )       Judge Robert Durham
MEDICAL CENTER,                           )
        Self-insured Employer.            )


     COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT


      This matter came before the Court on July 11, 2019, upon Vanderbilt University
Medical Center's (VUMC's) Motion for Summary Judgment. VUMC asserts as
undisputed fact that Ms. King did not file a petition for benefit determination (PBD) until
more than one year following its last voluntary payment for her claimed work injury.
Thus, VUMC argues that the statute of limitations expired, which entitles it to summary
judgment as a matter oflaw. For the reasons below, the Court finds VUMC is entitled to
summary judgment.

                                   Procedural History

        In support of its motion, VUMC filed a Statement of Undisputed Material Facts
regarding the statute of limitations. Ms. King did not respond. Therefore, the following
facts contained within the Statement are deemed undisputed under Tennessee Rule of
Civil Procedure 56.03: On January 17, 2018, Ms. King filed a PBD asserting that she
suffered a work-related injury to her back on January 26, 2016. VUMC initially accepted
the claim but made its last payment of benefits on November 18, 2016.

       At the hearing, Ms. King asserted that the mental stress caused by her financial
losses due to the injury and her inability to find an attorney led to her delay in filing a
PBD ..


                                              1
                                      Legal Analysis

        Tennessee Code Annotated section 50-6-203(b )(2) provides that when benefits are
initially paid, a claim shall be forever barred unless a PBD is filed within one year of the
date of the last payment for compensation or treatment. VUMC is entitled to summary
judgment on the issue of statute of limitations if the record before the Court establishes
there are no genuine issues as to material facts, and VUMC is entitled to judgment as a
matter of law.

       Here, the undisputed facts establish that Ms. King waited more than one year after
VUMC's last payment for treatment before filing her PBD. While the Court is
sympathetic to Ms. King's circumstances, they are insufficient to defend against
VUMC' s motion. Having carefully reviewed and considered the evidence in the light
most favorable to Ms. King, the Court finds VUMC has demonstrated that Ms. King's
evidence is insufficient to establish a genuine issue of material fact as to the expiration of
the limitations period.

       IT IS, THEREFORE, ORDERED that:

   1. VUMC's Motion for Summary Judgment is granted, and Ms. King's claim is
      dismissed with prejudice to its refiling.

   2. The filing fee of $150.00 is taxed to VUMC under Tennessee Compilation Rules
      and Regulations 0800-02-21-.07, for which execution may issue as necessary.

   3. VUMC shall file the SD-2 with the Court Clerk within ten days of the date of
      judgment.

   4. Absent an appeal, this order becomes final in thirty days.

ENTERED JULY 23,2019.



                                   · o ert V. Durham, Judge
                                   Court of Workers' Compensation Claims




                                              2
                         CERTIFICATE OF SERVICE

       I certify that a copy of the Order Granting Summary Judgment was sent as
indicated on July 24, 2019.

Name               Certified   Via   Via Email Email Address
                   Mail        Fax
Margaret King      X                 X         10 Broadway Ave. Apt-C-1 04
                                               Cookeville, TN 38501
                                               Kingmargaret82@gmail.com
Nathaniel                            X         ncherry@howardtatelaw .com
Cherry


                                     _&
                                      S~
                                         ~~ '
                                     Penny        Clerk of Court
                                     Court of Workers' Compensation Claims
                                     WC.CourtCJerk@tn.gov




                                         3
                                 II
                                  I                                                       'I



                          Compensation Hearing Order Right to Appeal:

     If you disagree with this Compensation Hearing Order, you may appeal to the Workers'
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers'
Compensation Appeals Board, you must:

    1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal," and file
       the form with the Clerk of the Court of Workers' Compensation Claims within thirty
       calendar days of the date the compensation hearing order was filed. When filing the
       Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
       represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver ofthe filing fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of lndigency will
      result in dismissal of your appeal.

   3~   You bear the responsibility of ensuring a complete record on appeal. You may request
        from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
        reporter must prepare a transcript and file it with the court clerk within fifteen calendar
        days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
        evidence prepared jointly by both parties within fifteen calendar days of the filing of the
        Notice of Appeal. The statement of the evidence must convey a complete and accurate
        account of the hearing. The Workers' Compensation Judge must approve the statement
        of the evidence before -the record is submitted to the Appeals Board. If the Appeals
        Board is called upon to review testimony or other proof concerning factual matters, the
        absence of a transcript or statement of the evidence can be a significant obstacle to
        meaningful appellate review.

   4. After the Workers' Compensation Judge approves the record and the court clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
      party has fifteen calendar days after the date of that notice to submit a brief to the
      Appeals Board. See the Practices and Procedures of the Workers' Compensation
      Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court's
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann.§ 50-6-239(c)(7).
For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
II                                                                                                                      I.
 '                                                                                                                       I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                      800-332-2667

                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ __ _ _ _ _ __                       2. Address: - - - - - - - -- - - --

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - -- - - -- -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - -- - Relationship: - - - - - - -- - - -- -

             - - - - - - - - - - - - - -- --                  Relationship: - - - - - -- - - -- - -

             - - - - - - - - - - -- - -- - - Relationship: - - - -- - -- - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - -- - - -- -

     6. I am employed by: - - - - - - - - - - -- - - -- - - - - - -- - - -- - -

             My employer's address is: - - - - -- - - - -- - - - - - -- - -- - - - -

             My employer's phone number is: - - - -- - - - -- - - - - - -- - - -- - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ __

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:     ! ~                                                      li
                                                                                  I
                          '

        Rent/House Payment $              per month     Med icai/Dental $ _ _ ___ per month

        Groceries       $           per month           Telephone       $ _ __ _ _ per month
        Electricity     $           per month           School Supplies $ _ _ _ _ _ per month
        Water           $           per month           Clothing        $ _ _ _ _ _ per month
        Gas             $           per month           Child Care      $ _ _ _ _ _ per month
        Transportation $            per month           Child Support   $ _ _ _ _ _ per month
        Car             $            per month
        Other           $           per month (describe:


10. Assets:

        Automobile              $ _ _ _ __
                                                        (FMV) - - - - - - - - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ __
                                                        (FMV) - - - - - - - - - -
        Other                   $ _ _ _ __              Describe:_ _ _ _ __ _ __ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

____ dayof _____________________ , 20_ __




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ _ __




LB-1108 (REV 11/15)                                                                          RDA 11082